Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 1 of 7 Page ID #:1695




  1 JONATHAN C. MCCAVERTY (State Bar No. 210922)
    Principal Deputy County Counsel
  2 jmccaverty@counsel.lacounty.gov
  3 OFFICE OF THE COUNTY COUNSEL
    General Litigation Division
  4 500 West Temple Street, Suite 468
    Los Angeles, California 90012
  5 Telephone: (213) 974-1828
    Facsimile: (213) 626-7446
  6
  7 Attorneys for Defendant
    LOS ANGELES COUNTY SHERIFF’S DEPARTMENT
  8
    LOUIS R. MILLER (State Bar No. 54141)
  9 MIRA HASHMALL (State Bar No. 216842)
 10 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
    smiller@millerbarondess.com
 11 MILLER BARONDESS, LLP
    1999 Avenue of the Stars, Suite 1000
 12 Los Angeles, California 90067
    Telephone: (310) 552-4400
 13 Facsimile: (310) 552-8400
 14
    Attorneys for Defendants
 15 COUNTY OF LOS ANGELES, LOS ANGELES COUNTY FIRE DEPARTMENT,
    JOEY CRUZ, RAFAEL MEJIA, MICHAEL RUSSELL, and RAUL VERSALES
 16
 17 [Additional counsel continued on next page]
 18                          UNITED STATES DISTRICT COURT

 19              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 20
 21 VANESSA BRYANT, a California                    CASE NO. 2:20-cv-09582-JFW(Ex)
    resident,
 22                                                 DISCOVERY DOCUMENT
 23           Plaintiff,
                                                    STIPULATION TO CONSOLIDATE
 24              v.                                 RELATED ACTIONS FOR
                                                    DISCOVERY
 25 COUNTY OF LOS ANGELES, a
 26 public entity, et al.                           Complaint Served: September 24, 2020
                                                    Case Removed: October 19, 2020
 27                   Defendants.
                                                    Assigned to the Hon. John F. Walter
 28                                                 and Magistrate Judge Charles F. Eick
      508091.2                                                    Case No. 2:20-cv-09582-JFW(Ex)
                            STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 2 of 7 Page ID #:1696




  1 [Additional counsel, continued from previous page]
  2 LUIS LI (State Bar No. 156081)
  3 Luis.Li@mto.com
    CRAIG JENNINGS LAVOIE (State Bar No. 293079)
  4 Craig.Lavoie@mto.com
    JENNIFER L. BRYANT (State Bar No. 293371)
  5 Jennifer.Bryant@mto.com
    MARI T. SAIGAL (State Bar No. 318556)
  6 Mari.Saigal@mto.com
  7 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, Fiftieth Floor
  8 Los Angeles, California 90071-3426
    Telephone: (213) 683-9100
  9 Facsimile: (213) 687-3702
 10
    Attorneys for Plaintiff
 11 VANESSA BRYANT
 12 JEROME M. JACKSON (State Bar No. 64238)
    jmjlaw@aol.com
 13 JEROME M. JACKSON LAW OFFICES
 14 880 Apollo Street, Suite 238
    El Segundo, California 90245
 15 Telephone: (310) 726-4199
    Facsimile: (310) 414-0486
 16
 17 Attorneys for Plaintiffs
    CHRISTOPHER L. CHESTER; R.C.; and H.C.
 18
    BRIAN J. PANISH(State Bar No. 116060)
 19 panish@psblaw.com
    KEVIN R. BOYLE(State Bar No. 192718)
 20 boyle@psblaw.com
 21 SPENCER R. LUCAS(State Bar No. 232498)
    lucas@psblaw.com
 22 MATTHEW STUMPF(State Bar No. 301867)
    stumpf@psblaw.com
 23 PANISH SHEA & BOYLE LLP
 24 11111 Santa Monica Boulevard, Suite 700
    Los Angeles, California 90025
 25 Telephone: (310) 477-1700
    Facsimile: (310) 477-1699
 26
    Attorneys for Plaintiffs
 27 MATTHEW MAUSER; T.M.; P.M.; and I.M.
 28
     508091.2                                                 Case No. 2:20-cv-09582-JFW(Ex)
                        STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 3 of 7 Page ID #:1697




  1              Plaintiffs Vanessa Bryant (“Bryant Plaintiff”), Christopher L. Chester, R.C.,
  2 and H.C. (“Chester Plaintiffs”), John James and Alexis Altobelli (“Altobelli”
  3 Plaintiffs”), and Matthew Mauser, P.M., T.M., and I.M. (“Mauser Plaintiffs” and,
  4 together with the Chester Plaintiffs, Altobelli Plaintiffs, and Bryant Plaintiff,
  5 “Plaintiffs”), on the one hand, and Defendants County of Los Angeles, Los Angeles
  6 County Sheriff’s Department, Los Angeles County Fire Department, Joey Cruz,
  7 Rafael Mejia, Michael Russell, and Raul Versales, as well as Chester Defendants
  8 Tony Imbrenda and Arlin Kahan (collectively, “Defendants”), on the other hand, by
  9 and through their respective counsel of record, hereby stipulate as follows:
 10              1.    The Bryant Plaintiff filed her Complaint in Los Angeles County
 11 Superior Court, Case No. 20STCV35884, on September 17, 2020. The Chester
 12 Plaintiffs filed their action, Case No. 2:20-cv-10844-JFW-E (“Chester”), on
 13 November 30, 2020. The Mauser Plaintiffs filed their Complaint in Los Angeles
 14 County Superior Court, 20STCV48132 on December 16, 2020. The Altobelli
 15 Plaintiffs filed their Complaint in Los Angeles County Superior Court,
 16 21STCV17693, on May 11, 2021. Defendants removed the Bryant, Mauser, and
 17 Altobelli cases to this Court. Their respective case numbers are 2:20-cv-09582-
 18 JFW(Ex) (“Bryant”),2:21-cv-00497-JFW-E (“Mauser”), and 2:21-cv-04663-JFW-E
 19 (“Altobelli”).
 20              2.    Bryant, Mauser, Altobelli, and Chester all concern the alleged taking
 21 and sharing of photographs of the remains of Plaintiffs’ family members by
 22 Sheriff’s Department and Fire Department personnel following a helicopter crash in
 23 Calabasas, California on January 26, 2020. Bryant, Mauser, Altobelli, and Chester
 24 (the “Related Cases”) are all related and pending in front of the Honorable John F.
 25 Walter and Magistrate Judge Charles F. Eick.
 26              3.    On April 15, 2021, the Court declined to approve the Parties’
 27 stipulation to consolidate the Related Cases for all purposes. [Dkt. 72.] The Court
 28 stated: “If the parties agree that consolidating these actions for discovery purposes
      508091.2
                                                   3                 Case No. 2:20-cv-09582-JFW(Ex)
                               STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 4 of 7 Page ID #:1698




  1 only would be appropriate, they may file a Stipulation and Proposed Order for
  2 Magistrate Judge Eick’s review and approval.” [Id.]
  3              4.      The Parties believe that consolidating the Related Cases for discovery
  4 purposes would be appropriate.
  5              5.      Plaintiffs and Defendants have already been proceeding with
  6 consolidated discovery. For example:
  7                    Defendants have now made six document productions to all Plaintiffs.
  8                    The Parties have completed two third-party depositions and one
  9                      30(b)(6) deposition with all Plaintiffs involved. The Parties have also
 10                      scheduled an additional 30(b)(6) deposition, to take place with all
 11                      Plaintiffs present.
 12                    The Parties are negotiating a forensic protocol to examine certain
 13                      devices all Plaintiffs contend they are entitled to examine.
 14                    Plaintiffs prepared a combined list of the remaining individuals they
 15                      want to depose.
 16              6.      Plaintiffs and Defendants agree that the Related Cases should be
 17 consolidated for purposes of discovery and, following meet and confer, jointly
 18 propose consolidation of discovery to save party and judicial resources.
 19              IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN
 20 THE PARTIES AND THEIR RESPECTIVE ATTORNEYS AS FOLLOWS:
 21              1.      Interrogatories. Plaintiffs collectively shall have the right to serve a
 22                      total of 50 interrogatories, and Defendants collectively shall have the
 23                      right to serve a total of 50 interrogatories.
 24              2.      Depositions. Plaintiffs collectively shall have the right to take 40 total
 25                      depositions, and Defendants collectively shall have the right to take 40
 26                      total depositions.
 27              3.      Document Productions. Documents produced by Defendants in any of
 28                      the Related Cases shall be produced to all Plaintiffs and deemed
      508091.2
                                                     4                 Case No. 2:20-cv-09582-JFW(Ex)
                                 STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 5 of 7 Page ID #:1699




  1                   produced in all of the Related Cases.
  2              4.   Protective Order. The Related Cases will be governed by the
  3                   Stipulated Protective Order entered in Bryant [Dkt. No 33].
  4              5.   Discovery Motions. The Parties agree to streamline motion practice to
  5                   avoid duplicative discovery motions.
  6
                 SO STIPULATED.
  7
  8
      DATED: July 14, 2021                   MUNGER, TOLLES & OLSON LLP
  9
 10
                                             By:    /s/ Luis Li
 11                                                 LUIS LI
 12                                                 Attorneys for Plaintiff
                                                    VANESSA BRYANT
 13
 14 DATED: July 14, 2021                     JEROME M. JACKSON LAW OFFICES
 15
 16
                                             By:    /s/ Jerome M. Jackson
 17                                                 JEROME M. JACKSON
 18                                                 Attorneys for Plaintiffs
                                                    CHRISTOPHER L. CHESTER; R.C.; and
 19                                                 H.C.
 20 DATED: July 14, 2021                     PANISH SHEA & BOYLE LLP
 21
 22
                                             By:    /s/ Brian J. Panish
 23                                                 BRIAN J. PANISH
                                                    Attorneys for Plaintiffs
 24                                                 MATTHEW MAUSER; T.M.; P.M.; and
 25                                                 I.M.
 26
 27
 28
      508091.2
                                                 5                 Case No. 2:20-cv-09582-JFW(Ex)
                             STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 6 of 7 Page ID #:1700




  1 DATED: July 14, 2021                PANISH SHEA & BOYLE LLP
  2
  3
                                        By:    /s/ Brian J. Panish
  4                                            BRIAN J. PANISH
                                               Attorneys for Plaintiffs
  5                                            JOHN JAMES AND ALEXIS
                                               ALTOBELLI
  6
  7
      DATED: July 14, 2021              OFFICE OF THE COUNTY COUNSEL
  8
  9
 10                                     By:    /s/ Jonathan C. McCaverty
                                               JONATHAN C. McCAVERTY
 11                                            Attorneys for Defendant
                                               LOS ANGELES COUNTY SHERIFF’S
 12                                            DEPARTMENT
 13
 14 DATED: July 14, 2021                MILLER BARONDESS, LLP
 15
 16
                                        By:    /s/ Mira Hashmall
 17                                            MIRA HASHMALL
                                               Attorneys for Defendants
 18                                            COUNTY OF LOS ANGELES, LOS
 19                                            ANGELES COUNTY FIRE
                                               DEPARTMENT, DEPUTY JOEY
 20                                            CRUZ, DEPUTY RAFAEL MEJIA,
                                               DEPUTY MICHAEL RUSSELL, and
 21                                            DEPUTY RAUL VERSALES
 22
 23
 24
 25
 26
 27
 28
      508091.2
                                            6                 Case No. 2:20-cv-09582-JFW(Ex)
                        STIPULATION TO CONSOLIDATE RELATED ACTIONS
Case 2:20-cv-09582-JFW-E Document 88 Filed 07/14/21 Page 7 of 7 Page ID #:1701




  1                                 SIGNATURE ATTESTATION
  2              The other signatories listed, and on whose behalf the filing is submitted,
  3 concur in the filing’s content and have authorized the filing.
  4
      DATED: July 14, 2021                     MILLER BARONDESS, LLP
  5
  6
  7                                            By:    /s/ Mira Hashmall
                                                      MIRA HASHMALL
  8                                                   Attorneys for Defendants
  9                                                   COUNTY OF LOS ANGELES, LOS
                                                      ANGELES COUNTY FIRE
 10                                                   DEPARTMENT, DEPUTY JOEY
                                                      CRUZ, DEPUTY RAFAEL MEJIA,
 11                                                   DEPUTY MICHAEL RUSSELL, and
                                                      DEPUTY RAUL VERSALES
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      508091.2
                                                   7                 Case No. 2:20-cv-09582-JFW(Ex)
                               STIPULATION TO CONSOLIDATE RELATED ACTIONS
